Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 12 November 2020 fails to comply with 37 CFR 1.98(a)(2) because it does not include a legible copy of a non-patent literature publication.  The reference not considered (NPL Cite 3) has been lined through to indicate no consideration thereof. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specification
The disclosure is objected to because of the following informalities:
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is an overly high level summary lacking in detail and otherwise non-informative such that it does not serve as a concise statement of the technical disclosure of the patent specification.  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Conditional Claim Language:  No Patentable Weight
The language “when” is conditional claim language that has no patentable weight for a method claim.  The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if/when a condition precedent is met, requires structure for performing the function Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims).
Method claims 16-21 include conditional claim language.  Each occurrence of such conditional claim language has been indicated below by using bold and underline to identify the beginning of the conditional expression and italics to indicate the claim language being given no patentable weight.  There are many ways to revise these conditional expressions such that they would be provided patentable weight.  One such way is the expression “in response to” instead of “when”.
The conditional expressions are as follows:
Claims 1, 19 and 22:  “when it is determined that the coding block is not partitioned into 4 child coding blocks, determining whether the coding block is partitioned into 2 child coding blocks or not;
Claims 16, 19 and 22: when it is determined that the coding block is partitioned into 2 child coding blocks, partitioning the coding block into the 2 child coding blocks in a horizontal direction or in a vertical direction;
Claims 16, 19 and 22:  when the prediction mode of the current block is inter prediction, 
determining motion information of the current block;
obtaining a prediction sample of the current block;
obtaining a residual sample of the current block; and
obtaining a reconstruction sample of the current block by summing the prediction sample and the residual sample,
wherein the prediction sample of the current block is obtained based on a weighted sum operation of a first predicted sample and a second predicted sample of the current block,
wherein the first predicted sample is derived by using the motion information of the current block and the second predicted sample is derived by using at least one reference sample of the current block, and
wherein a set of weights applied to the first predicted sample and the second predicted sample is determined based on whether a prediction mode of a neighboring block adjacent to the current block is inter prediction or intra prediction.
Claims 17, 18, 20, and 21 further define the method when the prediction mode is inter-prediction such that the limitations thereof are also conditional expressions and are not being provided patentable weight.

Nonfunctional Descriptive Material
Claim 22 recites “A non-transitory computer-readable medium for storing data associated with a video signal, comprising: a data stream stored in the non-transitory computer-readable medium, the data stream being encoded by an encoding method which comprising: …[details of encoding method]” (emphasis added)
merely data content (a data stream encoded according to a recited encoding method) being stored on a medium.  Under MPEP 2111.05(III), these claims are merely machine-readable media.  
The Examiner also finds that there is no disclosed or claimed functional relationship between the stored data stream and medium.  Instead, the medium is merely a support or carrier for the data being stored.  Therefore, the data stored and the way such data is generated should not be given patentable weight.  See MPEP 2111.05 applying n re Lowry, 32 F.3d 1579, 1583-84, 32 USPQ2d 1031, 1035 (Fed. Cir. 1994) and In re Ngai, 367 F.3d 1336, 70 USPQ2d 1862 (Fed. Cir. 2004).  As such, claim 22 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application such as, for example, Abbey Road by the Beatles stored on a compact disc (CD).  For the sake of compact prosecution, however, claim 22 has been rejected based on prior art that renders obvious the encoding method itself and the storing of the data stream from the encoder on a medium.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



It is unclear if the three obtaining steps and three wherein clauses at the end of claim 16 are performed in response to (when) the prediction mode of the current block being inter prediction.  The claims have been interpreted on the assumption that these obtaining steps and wherein clauses are performed in response to the prediction mode of the current block being the inter prediction mode but the awkward phraseology and grammar as well as the lack of indentations for these claim elements raises doubts as to the claim meaning.  Independent claims 19 and 22 use highly parallel claim language and are unclear and indefinite for the same reasons.
Likewise, it is unclear when the methods of claims 17, 18, 20 and 21 are performed but it appears to be in response to the prediction mode of the current block being inter prediction.  Claims 17 and 20 are particularly problematic as it is unclear when intra prediction is being performed such that it is unclear when the first weight is greater.   In other words, “wherein a first weight applied to the first predicted sample is greater when the prediction mode of the neighboring block is the inter prediction than when the prediction mode of the neighboring block is the intra prediction” lacks context because intra prediction is first introduced in these claims and its operational relationship to inter prediction mode is unclear and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 22 is rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being clearly anticipated by Seregin (US 2013/0188715 A1).
Claim 22 has been interpreted above as nonfunctional descriptive material under MPEP 2111.05(III) and the case law cited therein.  As such, claim 22 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application. In other words, the proper interpretation of claim 22 is merely a machine-readable media in which the media is merely a support or carrier for the data being stored wherein the data stored and the way such data is generated should not be given patentable weight.

[0143]-[0144] discloses computer readable media implementations and a storage system 34 in Fig. 1 that stores the output of the video encoder 20 implementing an encoding method.

Claims 16-22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jeong (US 2018/0160113).
Claim 16
In regards to claim 16, Jeong discloses a method for decoding a video, the method comprising:
determining whether a coding block is partitioned into 4 child coding blocks or not  {block division unit/process supports quad tree based division/partitioning which partitions the coding block into 4 child nodes as per [0113]-[0115]};
when it is determined that the coding block is not partitioned into 4 child coding blocks, determining whether the coding block is partitioned into 2 child coding blocks or not {block division unit/process also supports binary tree division/partitioning that divides/partitions the coding block into 2 child coding blocks.  Quad and binary tree partitioning may be selected according to various schemes such as a division flag as per [0116]-[0124].  See also divisions scheme selected according to a setting in the encoder or decoder per paragraph [0114]-[0116], or by using flags and minimum allowable division size per paragraphs [0117]-[0120] or the flags and relative sizes M 
when it is determined that the coding block is partitioned into 2 child coding blocks, partitioning the coding block into the 2 child coding blocks in a horizontal direction or in a vertical direction {see above cites discussing vertical and horizontal division/partitioning while Fig. 13 further illustrates horizontal and vertical partitioning into 2 child coding blocks};
determining a prediction mode of a current block, the current block being one of the 2 child coding blocks {see prediction mode in [0131], [0146]-[0148], [0160], [0182]-[0183], [0207]};
when the prediction mode of the current block is inter prediction, 
determining motion information of the current block; obtaining a prediction sample of the current block; obtaining a residual sample of the current block; and
obtaining a reconstruction sample of the current block by summing the prediction sample and the residual sample {see Fig. 10 motion estimation, and [0191]-[0199] discussing highly conventional inter prediction processes of obtaining prediction signal/sample, residual signal/sample and reconstruction sample.  See also [0138]},
wherein the prediction sample of the current block is obtained based on a weighted sum operation of a first predicted sample and a second predicted sample of the current block,
wherein the first predicted sample is derived by using the motion information of the current block and the second predicted sample is derived by using at least one reference sample of the current block, and
wherein a set of weights applied to the first predicted sample and the second predicted sample is determined based on whether a prediction mode of a neighboring block adjacent to the current block is inter prediction or intra prediction.
In regards to the last three paragraphs (wherein clauses) of claim 16 and in regards to 17, 18, 20, and 21, see the claim interpretation section above concluding that these wherein clauses of claim 16 as well as claims 17, 18, 20, and 21 are not being given patentable weight because of the conditional claim language.  
In the interests of compact prosecution and in the event that claim 16 is rewritten such that these three wherein clauses are provided patentable weight, it is further noted that (Chen US 9,609,343 B1) could potentially be applied to teach two of these three clauses as follows:
wherein the prediction sample of the current block is obtained based on a weighted sum operation of a first predicted sample and a second predicted sample of the current block {see abstract, Fig. 7 including identifying weighting function 702, Summary and column 11, line 45—column 14, line 42}
wherein the first predicted sample is derived by using the motion information of the current block and the second predicted sample is derived by using at least one reference sample of the current block {the first prediction sample from inter predictor uses motion information of the current block while the 
Claims 19 and 22
The rejection of claim decoding method 16 above applies mutatis mutandis to the corresponding limitations of encoding method claim 19 and computer readable medium claim 22. Indeed, video encoding and decoding are conventionally understood as reverse processes of one another and have the same core elements as evidenced by the same claim body language being used by these claims.  Furthermore, claim 22 has been interpreted above as nonfunctional descriptive material under MPEP 2111.05(III) and the case law cited therein.  As such, claim 22 is subject to a prior art rejection based on any non-transitory computer readable medium known before the earliest effective filing date of the present application such as Jeong.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chen (US 8774272 B1) discloses inter prediction modes in which first and second prediction samples are weighted by weighting factors W0, W1 in which the weighting factors are adjusted by on temporal distance.  See column 12, lines 23-65.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/Primary Examiner, Art Unit 2486